DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/16/2022.  As directed by the amendment: claims 7, 9 and 16 have been amended, claim 8 has been cancelled and new claims 20 and 21 have been added.  Claims 18 and 19 remain withdrawn from further consideration, and currently added claim 20 is withdrawn from further consideration, as being drawn to a non-elected invention. Thus, claims 1-7, 9-17 and 21 are presently examined in the current Office Action.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US PG Pub. 2012/0303112), hereinafter Armstrong.
Regarding claims 1 and 2, Armstrong discloses a scaffold, for example illustrated in Figure 7A, for vascular prosthesis of blood vessel comprising an inner tube/covering made of elastomeric material, specifically polyurethane ([0059], Lines 1-2 and 2nd to last Line & [0117], Last 2 Lines); and an outer mesh (100) which surrounds the inner tube and which is made of a material of a higher stiffness than the elastomeric material of the inner tube/covering ([0089], Lines 1-4), wherein the outer mesh (100) comprises a plurality of coils (121/122) wound around the inner tube, each of said coils (121/122) being parallel to each other, and at least one linking strand (125) connecting two or more said coils to each other, wherein each of said coils comprises one or more axially-oriented-kinks (106), illustrated in Figures 1-2B.
Regarding claim 5, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one axially-oriented-kink (106) has a single bend profile, illustrated in Figures 1-2B.
Regarding claim 6, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one linking strand (125) is disposed in between two axially-oriented- kinks (106) of respective one of said coils, illustrated in Figures 1-2B.
Regarding claim 7, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one linking strand (125) has a straight profile, illustrated in Figures 1-2B. 
Regarding claim 9, Armstrong discloses the scaffold as claimed in claim 1, wherein the outer mesh (100) comprises multiple linking strands (125) with at least one linking strand between each successive pair of said coils (121/122), and wherein the linking strands (125) are in a staggered arrangement, illustrated in Figures 1-2B.
Regarding claim 10, Armstrong discloses the scaffold as claimed in claim 1, wherein the outer mesh (100) is loosely abutting the inner tube/covering ([0118], Lines 1&3 – to clarify, with the outer mesh and the inner tube/covering being attached at only discrete attachment points, the outer mesh would loosely abut the inner tube/covering at all locations that aren’t the attachment points).
Regarding claim 15, Armstrong discloses the scaffold as claimed in claim 1, wherein each of said coils (121/122) is a helical coil, illustrated in Figures 1-2B ([0062]).
Regarding claim 16, Armstrong discloses the scaffold as claimed in claim 1, wherein one axially-oriented-kink (106) of one of a pair of adjacent coils (121) is received within an axially-oriented-kink (106) of the other one of the pair of adjacent coils (122), illustrated in Figures 1-2B.
Regarding claim 17, Armstrong discloses the scaffold as claimed in claim 1, wherein the axially-oriented kinks (106) of all coils (121/122) are oriented in the same axial direction, illustrated in Figures 1-2B.
Regarding claim 21, Armstrong discloses the scaffold as claimed in claim 1, wherein the outer mesh (100) comprises a two layered wrapping of coils (121 & 122) around the inner tube, illustrated in Figures 1-2B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 2 above, and in view of Rypacek et al. (US PG Pub. 2006/0093771), hereinafter Rypacek.
Regarding claim 3, Armstrong discloses the scaffold as claimed in claim 2, but does not specifically disclose the elastomeric material is PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50.
	However, Rypacek teaches PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50 is a known elastomeric material in the art of implantable medical devices ([0027], Lines 3-6).  
In view of the teachings of Rypacek, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate elastomeric material, for the inner tube/covering of the scaffold of Armstrong, including PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the elastomeric material, of the inner tube, being PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50, as opposed to any other elastomeric material.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 2 above, and in view of Freyman et al. (US PG Pub. 2014/0271533), hereinafter Freyman.
Regarding claim 4, Armstrong discloses the scaffold as claimed in claim 2, but does not specifically disclose the elastomeric material is PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50.
	However, Freyman teaches PCG with a caprolactone to glycolide ratio of about 50:50 is a known elastomeric material in the art of implantable medical devices ([0078], Lines 1-4).  
In view of the teachings of Freyman, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate elastomeric material, for the inner tube/covering of the scaffold of Armstrong, including PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the elastomeric material, of the inner tube, being PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50, as opposed to any other elastomeric material.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 1 above, and in view of Feld et al. (US PG Pub. 2014/0066960), hereinafter Feld.
Regarding claims 11-13, Armstrong discloses the scaffold as claimed in claim 1, but does not teach the at least one linking strand comprises an elongate stripe, having a wavy profile, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the elongate stripe extends between respective two axially-oriented-kinks.
	However, Feld teaches a scaffold comprising a plurality of parallel coils (24) and an elongate stripe (32), comprising a wavy profile, extending longitudinally across the plurality of coils (24) connect all of the coils together, wherein the elongate stripe (32) extends between respective two axially-oriented-kinks (54), illustrated in Figures 3A-3C.
In view of the teachings of Feld, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one linking strand, of the scaffold of Armstrong, to comprise an elongate stripe, having a wavy profile, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the elongate stripe extends between respective two axially-oriented-kinks, as claimed, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the at least one linking strand comprising an elongate stripe extending longitudinally to connect all of the coils together, as opposed to the least one linking strand having any other form/shape, such as discrete segments only connecting adjacent coils.
Regarding claim 14, Armstrong in view of Feld disclose the scaffold as claimed in claim 11, wherein Armstrong teaches the outer mesh (100) is fixed to the inner tube/covering via an adhesive (Armstrong: [0118], Lines 10-11).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer mesh, of the scaffold of Armstrong in view of Feld, to be fixed to the inner tube/covering along the elongate stripe via adhesive.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of indepennt claim 1, as being unpatentable over the prior art of Armstrong, stating that the features recited in claim 1 are “not taught or suggested by the cited reference”; and further goes on to state that the inner tube/covering is a mesh/lattice structure, and due to this, gives many reasons why the device of Armstrong would not meet the device as claimed in indepennt claim 1.  Examiner respectfully disagrees with Applicant’s assertion. Firstly, Applicant is reminded that the currently examined claims are device/apparatus claims, and as such, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device.  Second, and most importantly, Armstrong states that a covering can be provided on the interior surface of the stent/outer mesh ([0059], Lines 1-2 & [0117], Last 2 Lines), and further includes a list of multiple different materials which would be suitable for the covering, including polyurethane ([0059], 2nd to last Line).  Polyurethane is a known elastomeric material, and is listed as a possible material for the inner tube in the disclosure of the current application at hand, and since the covering is provided on the entire inner surface of the outer mesh/stent it would be considered to be in a tubular shape.  Hence, the covering, as disclosed by Armstrong, clearly meets the claimed limitations of “an inner tube made of elastomeric material” with the/an outer mesh/stent surrounding the inner tube. Therefore, the rejection independent claim 1 is deemed to be proper since Armstrong teaches all the structural limitations set forth in the claim; thus, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774